ICJ_082_ArbitralAward1989_GNB_SEN_1991-11-12_JUD_01_ME_05_EN.txt. 96

SEPARATE OPINION OF JUDGE NI

I agree with the decision of the Court that the Application of Guinea-
Bissau should be rejected. I also agree generally with the line of reasoning
contained in the Judgment. I feel, however, that certain aspects of the
Judgment might call for further elaboration.

The present case involves the following two questions, which will be
dealt with successively. They are: (1) whether the Award of 31 July 1989
should be considered inexistent because of the declaration made by the
President of the Arbitration Tribunal, Mr. Barberis; and (2) subsidiarily
whether the Award should be considered a nullity because the Tribunal
failed to answer the second question in Article 2 of the Arbitration Agree-
ment and also failed to append the map provided for in Article 9 of that
Agreement, without giving reasons therefor.

1. ALLEGED INEXISTENCE OF THE AWARD

It is to be noted that, of the three members of the Arbitration Tribunal,
Mr. Barberis and Mr. Gros voted for the Award, while Mr. Bedjaoui voted
against it. If Mr. Barberis’s declaration is to be viewed as a dissent from
the Award, as alleged by Guinea-Bissau, the Award should, Guinea-Bis-
sau contends, be considered as inexistent because it would no longer be
supported by a majority. The declaration of Mr. Barberis has been quoted
in extenso in paragraph 19 of the Judgment and will not be reproduced
here.

On reading Mr. Barberis’s declaration one notes that it contains a num-
ber of verbal forms in conditional tenses, such as “could have”, “would
have”, “might have”, etc. To a large extent it merely sets forth a series of
doubts, reservations, suppositions or suggested variations without
expressing any clear and decisive opposition to or contradiction with any
part of the operative clause of the Award that would enable one to view
the declaration as manifesting dissent.

On the contrary, the declaration affirms in substance, as does the Award,
that the Agreement concluded by Exchange of Letters in 1960 has the force
of law in the relations between the Republic of Guinea-Bissau and the
Republic of Senegal. The declaration likewise affirms, as does the Award,
that the Agreement is binding on the Parties with respect to the territorial
sea, the contiguous zone and the continental shelf. It also indicates, as does
the Award, that the Agreement does not bind the Parties with respect to the
waters of the exclusive economic zone or the fishery zone.

47
98 ARBITRAL AWARD (SEP. OP. NI)

Since it is an affirmative reply to the first question, the Tribunal was not
called upon to answer the second question in Article 2, paragraph 2, of the
compromis; the reason is the express condition: “In the event of a negative
answer to the first question.” It was in fact impossible for Mr. Barberis to
set off on a quest for the solution of a question which did not arise, for the
Tribunal was not confronted with the question of the validity of the 1960
Agreement with respect to the exclusive economic zone or the fishery
zone.

Mr. Barberis suggested that the Tribunal would have been competent to
delimit the waters of the exclusive economic zone or the fishery zone so as
to settle the whole dispute. But the Tribunal could not go beyond its man-
date, which only concerned the territorial sea, the contiguous zone and
the continental shelf. In fact, Mr. Barberis went no further. He merely
suggested a more comprehensive solution, as is clear from his use of the
phrase “would have been”. But his suggestion stopped there. His declara-
tion cannot therefore be taken to record his dissent, thereby overriding or
invalidating his vote. The vote is the most reliable indication as to whether
or not he concurred with the Award.

The declaration is not part of the Award. The practice whereby judges
attach separate opinions, dissenting opinions or declarations is well estab-
lished since the days of the Permanent Court of International Justice.
The practice is at present embodied in Article 95, paragraph 2, of the Rules
of Court, which provides that:

“Any judge may, if he so desires, attach his individual opinion to
the judgment, whether he dissents from the majority or not; a judge
who wishes to record his concurrence or dissent without stating his
reasons may do so in the form of a declaration...”

From the wording of this provision, it is clear that since individual opin-
ions or declarations are attached to the judgment, they cannot be a part of
it. Since they are individual opinions, whether or not they concur with the
judgment (or, in this case, with the Award), they cannot be considered to
represent the opinion of the body (whether a court or tribunal) as a whole.
They can only represent the views of the individual authors. They are thus
attached to the judgment or award, but do not form an integral part
thereof. They can explain, interpret, vary, criticize or even differ in certain
respects from the judgment or award. But to criticize or to propose varia-
tions does not necessarily import dissent. It is the operative part, and in
particular the voting, that counts. Unless the operative part is in turn
divided into parts and voted upon separately, it is the whole of the opera-
tive part that is voted upon.

In fact, this is the only sensible way to look at a judgment or award
which is rendered, not by one judge or arbitrator alone, but by a panel. If

49
99 ARBITRAL AWARD (SEP. OP. NI)

the parties were at liberty to assess an individual opinion or declaration by
their own viewpoints and thus disregard the voting, the legal order would
be thrown into great confusion. Nor can one consider that since the Court
has, in the present case, jurisdiction with respect to the Award it is free to
disregard the vote by giving its own evaluation of what a declaration by an
individual judge or arbitrator amounts to, unless there is clear and unmis-
takable proof that the facts are such that the declaration can be regarded
as a statement of dissent and the voting was flawed by mistake or compul-
sion. But such is not the case here.

Guinea-Bissau has criticized Senegal for “taking refuge behind legal
formalism”. But judges or arbitrators do not vote as a mere matter of for-
mality. They do so in order to express their precise position. They are fully
aware of the substantive implications of their vote. The vote is not just a
formal gesture. The vote indicates their final decision. If the declaration,
as in this case, raises an uncertainty as to whether a judge or arbitrator
concurs with or dissents from a judgment or an award, it is the vote that
constitutes the authentic expression of his attitude.

For these reasons, Guinea-Bissau’s assertion that there was no majority
in support of the Arbitral Award of 31 July 1989 and that the Award
should be adjudged and declared to be inexistent cannot be accepted.

2. ALLEGED NULLITY OF THE AWARD

Guinea-Bissau asks the Court to adjudge and declare, subsidiarily, that
the so-called decision is absolutely null and void, as the Tribunal failed to
reply to the second question put in the Arbitration Agreement, as it did not
decide on the delimitation of the maritime areas, as a whole, by a single
line and did not record that delimitation on a map, and as it has not given
the reasons on which the Award is based.

Arbitration has been useful in the peaceful settlement of disputes
between States. But there have also been abuses which can result in nulli-
ties. What is crucial is to have a list of the causes of nullity and also to make
provision for the kind of international organ which will be entrusted with
deciding on alleged causes of nullity.

It was in 1929 that the Government of Finland made a proposal to
examine the question and recommended that the power to pronounce nul-
lities should be vested in the Permanent Court of International Justice. A
committee of specialists was appointed by the Council of the League of
Nations to study the proposal. In the same year, the Institute of Interna-
tional Law decided to include on the agenda the possible constitution of a
body to hear appeals in cassation against decisions of international arbi-

50
100 ARBITRAL AWARD (SEP. OP. NI)

tration tribunals. It was the International Law Commission of the United
Nations which drafted and submitted in 1958 a set of “Model Rules on
Arbitral Procedure”, to which the attention of States was drawn.

In the “Model Rules”, the following two Articles are pertinent:
“Article 35

The validity of an award may be challenged by either party on one
or more of the following grounds:

(a) that the tribunal has exceeded its powers;

(b) that there was corruption on the part of a member of the tribunal;

(c) that there has been a failure to state the reasons for the award or a
serious departure from a fundamental rule of procedure;

(d) that the undertaking to arbitrate or the compromisis a nullity.

Article 36

1. If, within three months of the date on which the validity of the
award is contested, the parties have not agreed on another tribunal,
the International Court of Justice shall be competent to declare the
total or partial nullity of the award on the application of either
party.”

The concept of nullity has been considered broad enough to cover all
serious irregularities in arbitration. However, most publicists are agreed
that an arbitral award can be held to be null and void only in cases where
the tribunal in question has “manifestly and in a substantial manner
passed beyond the terms of submission” (K. S. Carlston, The Process of
International Arbitration, p. 81, and the authorities quoted by him on
pp. 81-84). After citing a number of eminent authorities such as Vattel,
Bluntschli, Bonfils, Fauchille, Calvo, Oppenheim, Hall, Hyde, Castberg,
Schatzel, Stoykovitch, Weiss, etc., Carlston concluded that

“Claims of nullity should not be captiously raised. Writers who
have given special study to the problem of nullity are agreed that the
violation of the compromis should be so manifest as to be readily
established. In order that a tribunal’s decision or a jurisdictional
issue shall be considered null, it must, in general, be arbitrary, not
merely doubtful or arguable.” (Ibid., p. 86.)

In the present case, Guinea-Bissau alleged that the Arbitral Award of
31 July 1989 is a nullity because it fails to reply to the second question in
Article 2, paragraph 2, of the compromis. Guinea-Bissau raises a number
of arguments to prove that this was an excés de pouvoir and the Award is
therefore a nullity. Before going into the merits of this claim, certain
points should first be mentioned.

SI
101 ARBITRAL AWARD (SEP. OP. NI)

To begin with, the term excés de pouvoir means that the Tribunal has
exceeded or overstepped the powers which have been attributed to it by
the Parties. What Guinea-Bissau now complains of is that the Tribunal
has failed to exercise, not that it has exceeded, the powers vested in it
(compare the wording of Article 11, paragraph 2, of the Statute of the
United Nations Administrative Tribunal). The term “excès de pouvoir by
omission” is a self-contradictory one. It is also questionable whether, if
the Tribunal fails, in whole or in part, to exercise the powers vested in it,
the appropriate remedy is to apply for nullification of the Award.

Secondly, the ground of Guinea-Bissau’s complaint is the Tribunal’s
failure to reply to the second question, in Article 2, paragraph 2, of the
compromis. But Guinea-Bissau makes no reference to the reply of the
Award in respect of the first question, in Article 2, paragraph |, of the
compromis. No satisfactory reason is given as to why the whole Award
must be nullified.

Be that as it may, the thrust of Guinea-Bissau’s thesis is that, irrespective
of the Tribunal’s response concerning the value of the Franco-Portuguese
Exchange of Letters, the Tribunal was called upon to proceed to a com-
plete delimitation of the maritime territories. This interpretation is, how-
ever, in clear contradiction with the ordinary meaning to be given to the
terms of the compromis. In the present case, a reply to the second question
in Article 2, paragraph 2, of the compromis would have been mandatory
only if the first question had been answered “in the negative”. The obliga-
tion to reply to the second question is alternative, not simultaneous. Since
the first question was replied to in the affirmative, the Tribunal was not
called upon to reply to the second question. This follows from the ordi-
nary and natural meaning of the relevant words. Such an interpretation is
in perfect harmony with Article 31, paragraph 1, of the Vienna Conven-
tion on the Law of Treaties.

Guinea-Bissau, however, argues that the Tribunal’s reply to the first
question is partially in the affirmative and partially in the negative; a par-
tially negative reply is nevertheless a negative reply; the Tribunal was
therefore under an obligation to give a reply to the second question. It
should be recalled that, in the present case, there cannot be any such thing
as a “partially affirmative and partially negative answer”, since the ques-
tion put in the compromis relates to the maritime boundary, as it existed at
the time of conclusion of the Agreement in 1960, not thereafter. Indeed,
the Award, in paragraph 85, clearly indicated that the Agreement had to
be interpreted in the light of the law in force at the date of its conclusion.
Therefore the Tribunal’s reply to the first question with respect to the ter-
ritorial sea, the contiguous zone and the continental shelf is a complete
teply to the question put to the Tribunal. The word “solely” merely
explains the scope of its decision. It cannot, therefore, be taken as a rejec-
tion of a part of the Parties’ request and thus as a reason for characterizing
the reply to the first question as a partially negative or even as an
altogether negative answer.

52
102 ARBITRAL AWARD (SEP. OP. NI)

Guinea-Bissau further argues that since the entire dispute concerns the
maritime boundary and since the title of the 1960 Agreement and the
Preamble of the compromis both refer to the determination of the maritime
boundary, it follows that whatever the reply given to the first question, the
Tribunal should have proceeded to the second.

It must be pointed out that, in interpreting a treaty, such as the compro-
mis in the present instance, whose text is clear and unambiguous, no
attempt should be made to change the ordinary and natural meaning of
the language used in the text by resorting to other elements and to inter-
pret them as requiring under any circumstance the overall delimitation of
the maritime boundary between the two States. It is primarily and clearly
in the text of Article 2 of the compromis that the objective of the Parties is
located. Here the Parties agreed that a reply to the second question is con-
ditioned on a negative answer to the first. It cannot be envisaged that a
mention of the delimitation of the maritime boundary in the title of the
1960 Agreement and in the Preamble of the compromis can have the effect
of changing the meaning of the clear and unambiguous language of the
text in Article 2 of the compromis.

Guinea-Bissau persistently maintained that it was the intention of the
Parties that whatever the answer to the first question (in Article 2 of the
Arbitration Agreement) the Tribunal was called upon to delimit the entire
maritime boundary between the two States. But this contention does not
find any support in the clear language of the compromis.

On the contrary, a passage in Guinea-Bissau’s own Memorial sub-
mitted to the Tribunal reads:

“The representatives of Senegal ended by sharing this way of think-
ing [my emphasis] and accordingly the Tribunal is requested to carry
out a dual task: in the first place, to pronounce itself on the validity
of the Franco-Portuguese Exchange of Letters of 16 April 1960 as
a means of determining the maritime boundary between Guinea-
Bissau and Senegal; and, should this validity not be recognized
[Senegal’s emphasis], to lay down the course of the line delimiting the
maritime territories between the two States in accordance with the
pertinent norms of positive international law.” (Page 35 of Guinea-
Bissau’s Memorial before the Tribunal; quoted by Senegal on
page 34 of its Counter-Memorial before the Tribunal.)

The above passage clearly affirms that it was Guinea-Bissau which pro-
posed that the Tribunal be asked to pronounce on the validity of the 1960
Exchange of Letters and, should this validity not be recognized, to lay down
the course of the line delimiting the maritime territories between the two
States. And this way of thinking was shared by Senegal. Such has been the
result of the negotiations between the two States and they well knew what
they were agreeing to.

Although the passage quoted above was followed by a sentence, “In
any event, at the conclusion of the arbitration the maritime delimitation
between Guinea-Bissau and Senegal will have been effected”, this can

53
103 ARBITRAL AWARD (SEP. OP. NI)

only mean the delimitation of those maritime spaces which existed at the
time of the conclusion of the 1960 Agreement, because it was the 1960
Agreement which was in dispute. If the Parties had intended that there
should be an ex novo delimitation of the entire maritime boundary, irre-
spective of the result of the examination of the validity of the Franco-
Portuguese Exchange of Letters of 1960, they would have said so in the
compromis. Since this was not only a relevant, but a crucial point, they
could not have neglected to do so. Negotiations had been carried on for
eight years. How could a point of such substance and significance have
been overlooked? There is no evidence of any dispute having arisen
between the Parties on this point during their negotiations. On the con-
trary, the 11 prefatory words in Article 2, paragraph 2, were proposed by
Guinea-Bissau itself (Senegalese Counter-Memorial in the present pro-
ceedings, pp. 29, 33, 38 and 44; also publicsitting of 5 April 1991, CR91/4,
p. 45).

Guinea-Bissau also asserts that the various components of the mari-
time areas are indivisible. But this alleged indivisibility, even if the Parties
had so intended would not have removed the condition which the Parties
expressly laid down in Article 2, paragraph 2, of the compromis. Whether
or not the line is divisible is a question of how the line is to be drawn,
arising if the first question is answered in the affirmative. It does not
change the fundamental relationship between the two questions put in
Article 2, which is that the reply to the second one is conditioned on the
first question being answered in the negative.

It is to be noted that both Parties emphasized that they wanted a single
line of delimitation, but they viewed this concept differently. For its part,
Guinea-Bissau wished to have the continental shelf and the exclusive
economic zone re-aligned, by means of a synthetic line, on the basis of
equitable principles. As for Senegal, it wished to have the existing 240°
line raised to divide the exclusive economic zone. The argument of indi-
visibility, which seeks to identify the various components of the maritime
boundary and make them coincide, cannot therefore be used to support
Guinea-Bissau’s thesis that whatever the reply to the first question, the
Tribunal should have proceeded to the ex novo delimitation in accordance
with the second question.

Nor can it be said that the Tribunal’s task is indivisible. The Tribunal
was asked to determine, if it answered the first question in the negative,
the course of the line forming the maritime boundary. The first question
was answered in the affirmative, and there the task of the Tribunal ended.
Guinea-Bissau cannot now claim that something was left undone. This
“something” did not and cannot form the object of arbitration because it
did not exist at the time of the conclusion of the 1960 Agreement.

It is true that in the preambular part of Article 2 and also in Article 9,

54
104 ARBITRAL AWARD (SEP. OP. NI)

paragraph 1, of the compromis, the word “question” was used in the plural.
But such details of drafting cannot be relied upon to contradict the mean-
ing of the instrument as a whole, since at the time of its conclusion it was
not known whether both questions might have to be answered or not.

Guinea-Bissau has further contended that the Tribunal failed to exer-
cise its power under the compromis to make a decision on the course of a
single line delimiting all the maritime spaces and to indicate the boundary
line on a map. Since, as has been said before, the Tribunal was not called
upon to answer the second question, there was no occasion to delimit such
a boundary line and it naturally followed that no map could have been
appended.

As to the question of whether or not there has been sufficiency of rea-
soning, it is important not to base oneself solely on paragraph 87 of the
Award. Paragraph 87 only reaches a reasoned conclusion from what has
been discussed. The reasons in support of the conclusion arrived at in para-
graph 87 were, to a large extent, given earlier in the Award. The principal
point is the affirmation of the validity of the 1960 Agreement, as a conse-
quence of which the second question did not have to be answered. And
since no ex novo delimitation of the maritime boundary was to take place,
amap could not have been produced. All these points are interrelated. The
reason is self-evident. There is no basis for regarding the question of the
map as an independent matter and saying that no adequate reason is given
for its omission.

The line of reasoning that led the Tribunal to the conclusion in para-
graph 87 is clear. After analysing the question of the validity of the 1960
Agreement, the Tribunal, in paragraph 80 of the Award, observes that “the
1960 Agreement is valid and can be opposed to Senegal and to Guinea-
Bissau”. In paragraph 85 of the Award, the Tribunal states that the 1960
Agreement must be interpreted in the light of the law in force at the date of
its conclusion. Then it concludes in the same paragraph that the Agree-
ment does not delimit the maritime spaces which did not exist at that date,
whether they be termed “exclusive economic zone”, “fishery zone” or
whatever.

It is also to be noted that paragraph 87 and paragraph 88 are intimately
linked to each other. In paragraph 88 the Tribunal found that the 1960
Agreement had the force of law in the relations between Guinea-Bissau
and Senegal with regard to the areas mentioned in that Agreement. Conse-
quently, by the terms of Article 2 of the Arbitration Agreement, the Tribu-
nal did not have to answer the second question. Such was the conclusion
of paragraph 87 of the Award. When the Tribunal adopted paragraph 88
by two votes to one, it necessarily endorsed the reasoning behind para-
graph 87.

On the basis of such analysis and conclusions, the Tribunal then con-
cluded that it was not called upon to reply to the second question. The
decision on the question of the map follows that on delimitation of the
maritime boundary. Since the first question put in Article 2 of the compro-

55
105 ARBITRAL AWARD (SEP. OP. NI)

mis was answered in the affirmative, no ex novo delimitation took place.
Consequently, no map was called for. The reasoning is succinct, but it is

sufficiently clear for the purposes of the Award.
For the foregoing reasons, Guinea-Bissau’s subsidiary submission that
the Award of 31 July 1989 should be declared a nullity cannot be sus-

tained.
(Signed) Ni Zhengyu.

56
